 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae

co
MED SRS ES

Varia Zz “e)

 

 

Case 18-12808-KG Doc 415 Filed 08/23/19 Page 1 of 2

ONLLNASTAdAA INAVTIO

ANVdIAOO YO WALA AVI

 

 

SAV N

 

 

GALLON ATLIOPTRIOD FELON AVI FONVAV dddv HOAOA AO DTAVN WQOA INTAd ASVAITd

OL/E7/8

€ :‘NOLLVIOT WOOULAIOD

AV o$

LHHHS-NI-NOIS

(QM) S08ZI-81 "ON ISVO

dl ‘OITOALNOd LASSV ATIOVA ALIHM =“ IAWN ‘ASVO
Case 18-12808-KG Doc 415 Filed 08/23/19 Page 2 of 2

cio, ebe, soozIequegunes Leg 1x8 sefey puowtey

 

 

 

 

 

SAM ‘Xe CELLOS A] OOMHOg
/ 3[Be3 apy ‘Woyged dT] S8u0L P UOSUsg ZUMOSey (Zz) HUS “TWEPY sePrscsas Suyeay SOSZL-8) = Jessy a/Geg syuy
AINO NSLSI1/ dT]
‘JeBbulsusg 9 HEIDI "xe POL9-S 19 dt “OWOHe
‘AUB payselaqul d71 sabusued 9 IQ (e268) SOE MEIDUY zgge9R6 Buea = gOSzl-8L «6 assy 382g aU
Burjuaseiday Swen Wg auoydaye] Buueaddy al ddy Huipsssoig #asey gwen ase) = # WS} g abey

WdOS-2 6LOg zz Sny voIsiAay IS}

WoolUnoe)
SS019 UINGD S1GELOUCH Caiavem] eu sepuereo
ginpeyos soueleeddy aiucydaje] peuuyuod [ erozezeo |  -oyeq sepusjeg

BJIEMEOC] JO POsIq-UNeD Aojdnsyueg "sn S0UsIaJUOD MND
